DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 08/02/2021 has been placed in the record and considered by the examiner.

Response to Amendment
The amendment filed 08/04/2021 has been entered.  Claims 59, 62, 68, 70, 76 and 78-79 have been amended; no additional claims have been canceled; and no new claims have been added.  Claims 1-2, 6-7, 20-21, 25-26, 39-40, 44-45, 56, 59, 62, 68 and 70-79 remain pending in the application.  The objections to claims 59, 62, and 74-78 are withdrawn based on Applicant’s amendments to claims 59, 62 76 and 78.  The rejections of claims 68, 70 and 79 under 35 USC 101 are withdrawn based on Applicant’s amendments to those claims.  Upon further consideration, the rejection of claim 70 under 35 USC 112(b) is withdrawn.  Upon further consideration, the claim 62 recitation of “the assistance information relating first sidelink control information to a configuration for transmission of second sidelink control information from the first radio device to the second radio device” is interpreted as having patentable weight.  Thus, the rejections of claims 62 and 77 under 35 U.S.C. 102(a)(2) and the rejection of claim 78 under 35 USC 103 are withdrawn.

Allowable Subject Matter
Claims 1-2, 6-7, 20-21, 25-26, 39-40, 44-45, 56, 59, 62, 68 and 70-79  are allowed.
The following is an examiner’s statement of reasons for allowance: 

Applicant’s independent claim 1 recites, inter alia, a method of controlling sidelink radio transmissions in a wireless communication network as defined in the specification (see FIG. 2 steps 202 and 204-206 and paragraphs [0046] – [0050] of Applicants published patent application) including “based on assistance information stored in the radio device and the received first sidelink control information, the radio device determining a configuration for transmission of second sidelink control information; based on the determined configuration for transmission of the second sidelink control information, the radio device receiving the second sidelink control information from the further radio device“.  With the quoted limitations, Applicant’s independent claim 1 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.  Independent claims 56 and 68, containing similar limitations, are allowed for the same reasons. 
Applicant’s independent claim 20 recites, inter alia, a method of controlling sidelink radio transmissions in a wireless communication network as defined in the specification (see FIG. 2 steps 201, 203, 204 and 206 and paragraphs [0046] – [0049] of Applicants published patent application) including “based on assistance information stored in a radio device, the radio device determining first sidelink control information, the assistance information relating the first sidelink control information to a configuration for transmission of second sidelink control information; the radio device sending the first sidelink control information to a further radio device; based on the configuration, the radio device sending the second sidelink control information to the further radio device“.  With the quoted limitations, Applicant’s independent claim 20 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.  Independent claims 59 and 79, containing similar limitations, are allowed for the same reasons. 
inter alia, a method of controlling sidelink radio transmissions in a wireless communication network as defined in the specification (see FIG. 2 steps 201 and 202 and paragraphs [0046] – [0049] of Applicants published patent application) including “the assistance information relating first sidelink control information. . . to a configuration for transmission of second sidelink control information from the first radio device to the second radio device“.  With the quoted limitations, Applicant’s independent claim 39 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.  Independent claims 62 and 70, containing similar limitations, are allowed for the same reasons. 
Accordingly, Applicant’s claims 1-2, 6-7, 20-21, 25-26, 39-40, 44-45, 56, 59, 62, 68 and 70-79 (renumbered as claims 1-26) are allowed for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413